Citation Nr: 1549613	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-03 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania, which in pertinent part, denied service connection for "any psychiatric condition (claimed as posttraumatic stress disorder)."

Although the RO framed the issue on appeal as indicated above, a review of the record indicates that the Veteran was also diagnosed with adjustment disorder with anxiety.  See November 2011 VA PTSD examination report.  Accordingly, the Board, in an earlier decision, recharacterized the issue as stated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's claim was before the Board previously in April 2014 and March 2015.  


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as PTSD with secondary alcohol use disorder and adjustment disorder with depression, had its onset in service.


CONCLUSION OF LAW

Psychiatric disability, diagnosed as PTSD with secondary alcohol use disorder and adjustment disorder with depression, was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that service connection is warranted for his psychiatric disability, and in particular his PTSD, because it is related to his service in Vietnam.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Here, as the Veteran served in combat, his in-service stressor must be conceded.  Further, the evidence shows that he has been diagnosed on numerous occasions as having PTSD, including on the July 2015 VA psychiatric examination.  The evidence also shows that he has an alcohol use disorder secondary to PTSD.  Further, resolving all reasonable doubt in his favor, his other psychiatric disabilities cannot be disassociated from his PTSD, and thus service connection for depression and adjustment disorder is warranted.  Thus, the appeal is granted.


ORDER

Service connected for psychiatric disability, diagnosed as PTSD with secondary alcohol use disorder, and adjustment disorder with depression, is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


